NO. 07-01-0471-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     APRIL 18, 2002

                         ______________________________


         SCOTT MAPLES, RACHEL MAPLES AND TBA, INC., APPELLANTS

                                            V.

                           MUSCLETECH, INC., APPELLEE


                       _________________________________

             FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2001-515,088; HONORABLE J. BLAIR CHERRY, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellants Scott Maples, Rachel Maples, and TBA, Inc. appealed from a temporary

injunction entered by the trial court in an action brought by Muscletech, Inc. to recover

damages for breach of a license agreement and violation of a covenant not to compete,

negligent misappropriation of trade secrets, and tortuous interference with contractual and

business relations. However, appellants have now filed a motion to dismiss their appeal,
asserting that the issues presented for review have been fully compromised and settled

by the parties.


       The motion has been filed prior to the rendition of an opinion, and it complies with

the requirements of Texas Rule of Appellate Procedure 42.1(2). Thus, the motion is

granted.


       Accordingly, this appeal is hereby dismissed. Because this dismissal is at the

request of appellants, no motion for rehearing will be entertained, and our mandate will

issue forthwith.



                                                John T. Boyd
                                                 Chief Justice

Do not publish.




                                            2